Citation Nr: 0923288	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1954 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran testified before the undersigned at a Travel 
Board hearing in December 2003.  A transcript of that hearing 
is associated with the claims folder.

The Board remanded this claim in August 2004 and December 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Board's August 2004 and December 2005 
remands, the Veteran's service treatment records (STRs) are 
unavailable.  In such circumstances, there is a heightened 
duty to assist the Veteran in the development of his claim, 
which includes searching for alternate medical or other 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).

In addition, the law requires VA to obtain the Veteran's STRs 
or other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  Whenever VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).

Pursuant to the Board's remand directives, the RO has 
conducted direct searches for the Veteran's STRs at military 
treatment facilities identified by the Veteran in a NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data, received in October 2005.  Those facilities indicate 
that no records of the Veteran's treatment are available.

In April 2006, the Veteran submitted an additional NA Form 
13055 identifying pertinent treatment records at military 
facilities in Rothwesten and Frankfurt, Germany.  The only 
available service record, the Veteran's Department of Defense 
Form 214, reflects that the Veteran had oversees service in 
Germany.  The Board has no option but to remand this case 
once again as VA has a duty to assist the Veteran in 
searching for these reasonably identified pertinent STRs.  
38 U.S.C.A. § 5103A(b)(3).

Finally, after the Board's remand in December 2005, the U.S. 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which, in pertinent part, held that proper notice 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must 
advise a claimant seeking service connection of the criteria 
for establishing a disability rating and effective date for 
the award, should service connection be awarded.  As notice 
complying the holding in Dingess has not been provided, the 
RO should issue a corrective notice on remand.  

The Board apologizes for the delay of this case. 

Accordingly, the case is again REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran corrective notice 
consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) which advises the Veteran of the 
criteria for establishing a disability 
rating and effective date for the award, 
should service connection be awarded.  

2.  The RO should conduct direct searches 
for any available treatment records of the 
Veteran at military treatment facilities in 
Rothwesten and Frankfurt, Germany.  See NA 
Form 13055, Request for Information Needed 
to Reconstruct Medical Data, received in 
April 2006.  If no information is available, 
a reply to that effect is required.  Any 
reply received should be associated with the 
claims folder.

3.  After completing any additional 
development necessary, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

